Citation Nr: 1131274	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for depression to include as secondary to his left varicocele.  

2.  Entitlement to a compensable rating for left varicocele.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for depression and a September 2008 rating decision which granted service connection for a left varicocele but assigned a noncompensable rating.  

The Veteran testified before the undersigned at a hearing held in March 2011 at the RO.  A transcript of the hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed prior to adjudication of these claims.  

With regard to the varicocele, the Veteran was most recently examined in May 2008, more than three years ago.  At his Travel Board hearing, he indicated that there exist additional, potentially pertinent records outstanding that should be obtained.  It was noted that outstanding records from St. Luke's Hospital would apparently include records of urological treatment for prostate cancer, as well as records of vascular consultation regarding prospective surgery on the varicocele that the Veteran turned down.  The Board further notes that the Veteran was seen for a private examination in February 2010, which speculated that the chronic groin/scrotal pain may be related to his past varicocele surgery and recommended further evaluation by a urologist.  Finally, more recent VA records from March 2010 suggest that the Veteran may have chronic orchitis versus genitofemoral neuralgia.  Thus, further examination is indicated to ascertain the current nature and severity of disability due to the varicocele.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  In reevaluating this condition, the RO should consider whether it might be appropriate to evaluate this matter under a Diagnostic Code other than Diagnostic Code 7529, especially if the examiner determines that the service-connected disability involves neurological manifestations.  

The Board notes that in a February 2010 letter, the Veteran's private doctor suggested the service-connected condition rendered him unable to work regularly.  The Veteran has also alleged unemployability due to this condition.  Accordingly,  VA must address whether the Veteran's service-connected disability renders him unable to work.  A claim for a total disability rating based on individual unemployability due to service connected disabilities (TDIU) is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2010) (when a claimant has appealed from the initial disability rating assigned for a service-connected disability, the determination of whether he is entitled to TDIU, including the effective date for that award, is part of the determination of the initial rating for that disability).

The Veteran contends that he has depressive disorder secondary to the service-connected varicocele disability.  The Veteran has not been provided a VA examination to address this matter.  While a January 2008 VA primary care record noted that the Veteran reported feeling depressed at least in part due to scrotal pain, records showing treatment for psychiatric complaints suggest other possible aggravating factors such as problems with employment and marital issues.  Thus VA examination is indicated to ascertain whether the Veteran has a psychiatric disorder (depressive disorder) that is caused or aggravated by his service connected varicocele condition.  

The duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for genitourinary problems since 2010, or any psychiatric complaints since service.  After securing the necessary release(s), the AOJ should obtain these records, to include any pertinent records from St. Luke's hospital.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  The AOJ should schedule the Veteran for a VA genitourinary disorders examination, by the appropriate specialist(s), in order to determine the nature and severity of his service-connected left varicocele disability.  The examiner should be provided with the Veteran's claims folder and a copy of this Remand and should review the Veteran's medical history prior to conducting the examination.  Any tests and studies deemed necessary should be accomplished at this time.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disability.  The examiner must detail what symptoms and manifestations are related to the Veteran's service-connected left varicocele.  Specifically, the examiner should address whether the disorder results in any voiding or renal dysfunction.  The examiner should also address whether his condition results in atrophy of 1 or 2 testicles.  The examiner should also address the source of his pain, to include whether it is a neurological manifestation such as genitofemoral neuralgia.  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups, and also address the impact of this condition on his ability to obtain and maintain employment.  

3.  Thereafter, the AOJ should schedule the Veteran for a psychiatric disorders examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

(a) Does the Veteran have any current, chronic psychiatric disorder(s)?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such psychiatric disorder diagnosed began in service or was the result of any incident in service?  

(b)  If any psychiatric disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected left varicocele condition.   

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations when adjudicating the varicocele claim and TDIU claim, and the applicability of 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) when adjudicating the psychiatric disorder claim.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


